Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 04/15/2021, Applicant argued against all objections and/or rejections previously set forth in the Office Action dated 03/22/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. 

	
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter et al. (hereinafter Wohlstadter): U.S. Patent Application No. 2020/0026397 in view of McElhinney et al. (hereinafter McElhinney): U.S. Patent Application Pub. No. 2017/0278004.
Claim 1:
Wohlstadter expressly teaches:
A computer-implemented method of navigating through a plurality of user interfaces (UIs) of a computing system while performing a task, the computer-implemented method comprising: 
each UI in the plurality of UI’s providing, respectively, menu-options for accessing a next UI of the computing system (figs. 2C & 2P: presenting menu options of each UI for accessing a next UI);
determining, responding to a role indicated by the computing system receiving log-in credentials and evaluating historical data related to the role, a determined task to be performed on the computing system ([0198][0199][0246]: in responding to receiving log-in historical data and user selection history related to a team role in a first menu, determine a team responsibility or task related to the team role);
only displaying a successive UI in the plurality of UIs after receiving a selection of the recommended menu-option (fig. 38A; [0455]-[0457]: presenting a subsequent UI in response to selecting of a suggested menu option; for example, in response to selecting “Prepare Teams,” 
Wohlstadter does not explicitly disclose:
determining, using the determined task and menu selections from prior log-in, the plurality of UIs, such that each of the plurality of UIs displays at least one recommended menu-option as highlighted.
McElhinney, however, expressly teaches:
determining, using the determined task and menu selections from prior log-in, the plurality of UIs, such that each of the plurality of UIs displays at least one recommended menu-option as highlighted ([0048][0191]: determining a plurality of task fields/interfaces based on a given/determined task and historical data indicating which options were selected in previous tasks and outputting a likelihood of option as highlighted being selected for the given task field).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Wohlstadter to include: determining, using the determined task and menu selections from prior log-in, the plurality of UIs, such that each of the plurality of UIs displays at least one recommended menu-option as highlighted, for the purpose of providing an intuitive interface by which asset-related data may be manipulated in a user-friendly manner, as taught in McElhinney.
Wohlstadter in view of McElhinney further teaches:
Claim 2.  The computer-implemented method of claim 1, wherein determining the determined task comprises evaluating historical data related to a user on the computing system 
Claims 10-11 and 18-19:
The subject matter recited in each of Claims 10-11 and 18-19 corresponds to the subject matter recited in Claims 1 and 2, respectively.  Thus Wohlstadter in view of McElhinney discloses every limitation of Claims 10-11 and 18-19, as indicated in the above rejections for Claims 1 and 2.

Claims 3-9, 12-17, 20-24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of McElhinney, and further in view of Ng et al. (hereinafter Ng): U.S. Patent Application Pub. No. 2016/0371274.
Claim 3:
As indicated in the above rejection, Wohlstadter in view of McElhinney discloses every limitation of claim 2.   
Wohlstadter in view of McElhinney  does not explicitly disclose:
determining the determined task further includes determining whether or not the user is a first time user.
Ng, however, expressly teaches:
determining the determined task further includes determining whether or not the user is a first time user ([0048]: determining whether the user is a new user or not).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Wohlstadter and McElhinney  to include: determining the determined task further includes determining , for the purpose of maintaining individual profiles for each user in a group so that personalized recommendation list can be provided to individual users, as taught in Ng.
Wohlstadter in view of McElhinney and Ng further teaches:
Claim 4. The computer-implemented method of claim 3, wherein if the user is determined to be the first time user, the historical data is of previous users of the computing system (Ng-[0048]: for a new user, the historical data is of user’s previous content consumption history).
Claim 5.  The computer-implemented method of claim 4, wherein the previous users include users with similar credentials to the user (Wohlstadter- [0835]: including users in team’s level of access).  
Claim 6. The computer-implemented method of claim 5, wherein credentials include access permission (Wohlstadter- [0835]: including user’s access permission).  
Claim 7. The computer-implemented method of claim 3, wherein if the user is determined not to be the first time user, the historical data is of the user and of other users having a similar role on the computing system as the user (Wohlstadter- [0835]: including historical data of past-selected menu items and past-unselected menu items among users in a team having a similar role).  
Claim 8. The computer-implemented method of claim 7, wherein the at least one recommended menu- option comprises a menu-option based on the historical data of the user and a menu-option based on the historical data of the other users (Wohlstadter- [0835]: including a first menu of past selected/unselected menu items and a second menu of past selected/unselected menu items).  

Claims 12-17:
The subject matter recited in Claims 12-17 corresponds to the subject matter recited in Claims 3-5 and 7-9, respectively.  Thus Wohlstadter in view of McElhinney and Ng discloses every limitation of Claims 12-17, as indicated in the above rejections for Claims 3-5 and 7-9.Claims 20-24 and 30:
The subject matter recited in Claims 20-24 and 30 corresponds to the subject matter recited in Claims 3-5 and 7-9, respectively.  Thus Wohlstadter in view of McElhinney and Ng discloses every limitation of Claims 20-24 and 30, as indicated in the above rejections for Claims 3-5 and 7-9.
Response to Arguments

Applicant’s arguments against the rejections based on 35 U.S.C. § 103 with respect
 to Claims 1-24 and 30 have been considered, but they are not persuasive.

Applicant argues that Wohlstadter fails to disclose:

The examiner disagrees.
First of all, Wohlstadter expressly teaches that login historical data is stored, including user identifier, account number, and time/date information for each time a user or different users logs into the system ([0198]).  Wohlstadter further teaches user selection history associated with menu items is also stored, including selected menu items, user identifiers and accounts associated with the selected menu items, and times/dates of selected menu items ([0199]).
Second, Wohlstadter further illustrates that when an admin is requested to login, the authentication service recognizes the admin as an account administrator based on its role and historical data related to the role that have been stored in a storage ([0198][0199]).  The account administrator is presented with a first menu options including, for example, “prepare teams” as being a determined task to be performed.  When the account administrator selects the menu option of preparing teams, an user interface presents an execution menu so as to initiate or perform a creation of new teams ([0455]).   Here, this execution menu option is recommended and highlighted based on the determined task, user’s role, and historical data related to the user’s role.



Thus, Wohlstadter discloses:
determining, responding to a role indicated by the computing system receiving log-in credentials and evaluating historical data related to the role, a determined task to be performed on the computing system.
Applicant further argues that McElhinney fails to disclose:
determining, using the determined task and menu selections from prior log-in, the plurality of UIs, such that each of the plurality of UIs displays at least one recommended menu-option as highlighted.
The examiner disagrees.
McElhinney teaches that a set of predictive models are determined to suggest or recommend a plurality of predefined menu options based on historical data of previous interactions for menu selections for a given/determined task field/interface.  McElhinney further teaches that each predictive model in the set of predictive models presents a “likelihood” (i.e. “recommended”) of a respective predefined menu option to be selected for the given/determined task field/interface ([0048]).  McElhinney states, “... wherein the set of predictive models are trained based on historical data indicating which predefined options were selected for the given task field in previous tasks... each predictive model in the set of predictive models outputs a likelihood of a respective predefined option being selected for the given task field...” (emphasis added; [0048]).
Thus, McElhinney discloses:
determining, using the determined task and menu selections from prior log-in, the plurality of UIs, such that each of the plurality of UIs displays at least one recommended menu-option as highlighted.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Daeho D Song/
Primary Examiner, Art Unit 2177